Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2022 has been entered.
 
Claim Interpretation
The insertion control guide is amended to read “the insertion control slot” and no longer interpreted under 35 U.S.C. 112(f). 
New claim 88 recites “an insertion control mechanism” and will be interpreted under 35 U.S.C. 112(f) as previous detailed in the Office Action of 06/27/2022. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 127 shows reference number 154 which was not found in the Written Description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 67 and 86 are objected to because of the following informalities:  “said insertion control mechanism” should read “said insertion control slot”.  Appropriate correction is required.
Claim 59 has claim amendment markings from the previous listing, for example “the second two opposite lateral sides”. Therefore the status of claim 59 should be changed to “previous presented” and not “currently amended” since no new amendments were found. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 49, 51, 59, 60, 67, 69, 86, 87 and 99 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 49 recites an “allograft fusion implant” and claim 99 recites “said fusion implant is an allograft”.  Paragraph [0187] discloses that implant ref. 151 may be formed from PEEK, metal or biologic material but does not specifically recite allograft material.  It is noted that there is support for the implant to hold allograft material (see paragraphs [0199 & 203]), but not to be formed from it.  Therefore, this is considered to new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 59, 87 - 93, 96 and 98 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 59 is dependent upon claim 49, which recites an allograft fusion implant.  Claim 59 further requires that the fusion implant has a passage for holding a fusion-promoting material.  It is unclear if the fusion-promoting material is the same or different from the allograft requirement of claim 49.  Paragraph [0152] discloses that the implant may deliver bone growth-promoting materials (allograft) and paragraph [0193] discloses passages to hole bone growth-promoting materials (allograft).  Other recitations, see paragraphs [0199 & 203] recite similar uses for different embodiment. Paragraph [0187] discloses that the fusion implant may me formed from PEEK, metal or biologic material, but does specifically recite that implant ref. 151 is formed from allograft. For purposes of examination the allograft requirement of claim 49 is assumed to be the same as the fusion-promoting material of claim 59.
Claim 87 recites “a central body”, but there is no indication of which component of the method the central body belongs to.  For purposes of examination the central body is assumed to be part of the fusion implant. In addition, claim 87 further recites “a plurality of protrusions”.  It is unclear if these are the same or different from the protrusions recited in claim 49, for purposes of examination they are assumed to be the same. 
Claim 88 recites the inserter and the inserter tool.  It is unclear if these are the same or different.  For purposes of examination they are assumed to be the same. 
Claim 88 recites “said insertion control protrusion”.  There is no antecedent basis for this limitation.  For purposes of examination it will be read as “an insertion control protrusion”.  
Claim 88 recites “the hollow barrel”.  There is no antecedent basis for this component and it is unclear if the hollow barrel is the same as or different from the working channel of the surgical tool.  For purposes of examination they are assumed to be the same. 
Claim 93 recites “an inserter”.  It is unclear if this is the same as or different from the insert of claim 88.  For purposes of examination it is assumed to be the same. 
Claim 93 recites “a slot-engagement protrusion”.  It is unclear if this is the same as or different from the insertion control protrusion of claim 88.  For purposes of examination it is assumed to be the same.  
Claim 93 recites “the hollow barrel”.  It is unclear if this is the same as or different from “the working channel”.  For purposes of examination it is assumed to be the same. 
Claim 96 recites “said at least one passage” but is dependent upon claim 94 which does not provide any antecedent basis for the passage.  It is unclear if claim 96 should be dependent upon claim 95 or if it should read “wherein said fusion implant comprises at least one passage”. For purposes of examination claim 96 is assumed to depend from claim 95. 
Claim 98 recites “an inserter”.  It is unclear if this is the same as or different from the inserter of claim 94.  For purposes of examination they are assumed to be the same. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 49, 51, 59, 60, 67, 69, and 86 - 93 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Petersen (US 2010/0268228 A1) in view of Michelson (US 6,436,098 B1) and in view of Lins (US 2015/00088200 A1) and in view of Garcia et al. (US 2003/0135275 A1).

Regarding claim 49, Petersen discloses a method for repairing a sacroiliac joint of a patient using an intra-articular joint fusion device for connecting the sacrum and ilium (Abstract), comprising: 
Serial No. 16/689,0734a. creating a first incision in the patient's skin proximal to the patient's sacroiliac joint (paragraph [0083], ref. 940, Fig. 13A); 
b. inserting a working channel of a surgical channel tool into said incision from the posterior of the patient (paragraph [0086], ref. 90, Fig. 16A-C); 
c. creating a void in said sacroiliac joint (paragraph [0092], Figs. 20A-C); 
d. inserting a fusion implant into said void using an inserter tool (paragraph [0096] discloses inserting an implant ref. 40 into said void via an inserter tool ref. 130). 

Peterson is silent regarding the limitations “wherein said working channel includes a plurality of distal tangs integral to and extending from a perimeter of said working channel at a distal end of the said working channel that are inserted into the sacroiliac joint such that the distal tangs are substantially parallel with the articular surfaces of the sacroiliac joint”.  
Peterson is silent regarding “said working channel further including an insertion control slot for controlling the advancement of surgical tools into said working channel”. 
Peterson discloses a fusion implant (ref. 40) and further discloses that the implant may be of a variety of configurations (e.g. rectangular, cylindrical, triangular or any suitable configuration) (paragraph [0101]) and may be made from a variety of materials (e.g. bone, metals or alloys) (paragraph [0102]).  Peterson is silent regarding that the fusion implant is an allograft implant and has a plurality of protrusions for engagement with 10bone tissue in an articular surface of at least one of the sacrum and the ilium of said sacroiliac joint to prevent dislodgement of said fusion implant; and e. driving said fusion implant into said void such that said plurality of protrusions engages with said bone tissue.  

Michelson teaches a surgical channel tool (Fig. 5) for use with spinal surgical procedures (Abstract), wherein a working channel (interior) of the tool comprises at a plurality of distal tangs integral to and extending from a perimeter of said working channel at a distal end (Fig. 5, ref. 142) for the purpose of penetrating and holding onto the bone at the surgical site (Col. 19, lines 51 - 67]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the distal end of the surgical channel tool to include the plurality of tangs, as taught by Michelson, for the purpose of allowing the surgical tool to gain better purchasing power over bone tissue at the surgical site. It is noted that the tangs of Michelson surround the entire perimeter and of the distal end of the working channel and whose longitudinal axis is substantially parallel to the a longitudinal axis of the surfaces of the bone joint, thus they will also be substantially parallel with the articular surfaces of the sacrioiliac joint of Petersen. 

Lins teach a spinal surgical method (Abstract) comprising a working channel including an insertion control slot for controlling the advancement of surgical tools into said working channel (paragraph [0038] discloses protrusions ref. 46 on a surgical tool configured to engage an insertion control slot).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the working channel and related surgical tools of Petersen to include the insertion control slot and to modify the surgical tools associated with the working channel to include the protrusions, as taught by Lins, for the purpose of controlling and guiding a depth of penetration of the surgical tools relative to the working channel (paragraph [0038]). 

Garcia teaches a spinal fusion implant configured to engage the bones of the spine (Abstract, paragraph [0012]), wherein the allograft fusion implant (Fig. 1, ref. 40, paragraphs [0019, 21] disclose the use of allograft) and has a plurality of protrusions for engagement with 10bone tissue in an articular surface the target bones to prevent dislodgement of said fusion implant (paragraph [0082], ref. 48, Fig. 1). Garcia also teaches that the implant may be inserted using an inserter tool (paragraph [0125], ref. 500) via grooves (ref. 46, Fig. 1).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the spinal fusion implant of Petersen for the spinal fusion implant of Garcia and to modify the distal end of the inserter of Petersen for the distal end of the inserter of Garcia such that the inserter and implant may engage one another and for the beneficial purpose of resistance to unwanted movement once placed. It is noted that Petersen in view Garcia does not alter the method of Petersen, which discloses that the fusion implant is placed between the articular surfaces of the sacroiliac joint (Fig. 25A) and the plurality of protrusions (as taught by Garcia) are configured to engaged the articular surfaces of the spinal joint and thus the articular surfaces of the sacrum and ilium thus fulling the limitation of section “e”. 

Regarding claim 51, Petersen in view of Lins and in view of Michelson and in view of Garcia discloses the method of claim 49, wherein said plurality of protrusions comprises two sets of pluralities of protrusions, a first plurality of protrusions on a first lateral face of said fusion implant and a second plurality of 20protrusions on a second lateral face of said fusion implant (Garcia, Fig. 1 shows protrusions on two sides which may be defined as lateral sides). 

Regarding claim 59, Petersen in view of Lins and in view of Michelson and in view of Garcia discloses the method of claim 49, wherein said fusion implant comprises a body having a passage therethrough for holding a fusion-promoting material and allowing growth of bone through the said passage (Garcia, paragraph [0069]) 15and a second two opposite lateral sides, each opposite side comprising a groove beginning at the proximal end of the body and continuing along each of the second two opposite lateral sides for at least part of a length, the distance between the second two opposite lateral sides defining a width of the first lateral face and a second lateral face (Garcia, Fig. 1, ref. 46). 

Regarding claim 60, Petersen in view of Lins and in view of Michelson and in view of Garcia discloses the method of claim 51, wherein said fusion implant is operable to connect said sacrum to said ilium in fixed relative positions in the 25sacroiliac joint (Petersen as modified by Garcia discloses a fusion implant configured to fuse two spinal bodies and more specifically the sacroiliac joint, thus discloses the step of connecting said sacrum to said ilium in a fixed position).  

Regarding claim 67, Petersen in view of Lins and in view of Michelson and in view of Garcia discloses the method of claim 59, wherein the inserting the fusion implant comprises: 
10a. attaching said fusion implant to said inserter tool to said grooves of said fusion implant, wherein said inserter tool has a groove-engagement arms that nest in said grooves (Garcia, paragraph [0125]); and 
b. inserting the inserter tool into a hollow barrel of said working channel and engaging said insertion control protrusion with said insertion control 15mechanism and advancing the inserter tool until an insertion control protrusion is arrested by the insertion control mechanism at a pre- determined point in the hollow barrel, and said inserter tool is prevented from moving the fusion implant further into said sacroiliac joint (Petersen, paragraph [0069], Figs. 22C - 23C).  

Regarding claim 69, Petersen in view of Lins and in view of Michelson and in view of Garcia discloses the method of claim 49, wherein driving said fusion implant into said void comprises pushing said fusion implant into said void such that the plurality of protrusions contacts said bone tissue (Petersen, Figs. 25A shows implant placement within said sacroiliac joint, and thus Petersen as modified by Garcia results in the protrusions contacting the bone tissue of the sacroiliac joint since the protrusions are configured to attached to bone).  

Regarding claim 86, Petersen in view of Lins and in view of Michelson and in view of Garcia discloses the method of claim 49, wherein the inserting said fusion implant comprises: 
a. attaching said fusion implant to the inserter tool having a slot-engagement element (Lins, paragraph [0038]); and 
Serial No. 16/689,07310b. inserting said inserter tool into a hollow barrel of said working channel with said slot-engagement element aligned with said insertion control mechanism within said hollow barrel (Petersen as modified by Lins discloses the alignment of the depth control mechanisms, slot and protrusions), wherein engagement of said slot- engagement element with said insertion control slot maintains said 5inserter tool and said fusion implant in proper orientation for insertion of the fusion implant into said sacroiliac joint (Lins, paragraph [0038]). 

Regarding claim 87, Petersen in view of Lins and in view of Michelson and in view of Garcia discloses the method of claim 49, a central body comprising a groove beginning at the proximal end of the body and continuing along each of the two opposite sides for at least part of the length (Garcia, Fig. 1, ref. 46), the distance between the two sides defining a width of the body 
a. two opposing articular engagement faces, each of said faces having a plurality of protrusions for engagement with bone tissue in articular surfaces of each of said sacroiliac joint to prevent pullout of said fusion implant from said sacroiliac joint (see rejection of claim 49 above and Fig. 1 of Garcia), and 
b. a tapered distal end configured to be inserted between an ilium and a sacrum of said sacroiliac joint (Garcia, Figs. 1-2, ref. 70).

Regarding claim 88 (as best understood), Petersen discloses a method for repairing a sacroiliac joint of a patient using an intra-articular joint fusion device for connecting the sacrum and ilium (Abstract), comprising: 
Serial No. 16/689,0734a. creating an incision in the patient's skin in a position proximal to the patient's sacroiliac joint to allow access to the posterior portion of the sacroiliac joint (paragraph [0083], ref. 940, Fig. 13A); 
b. inserting a working channel of a surgical channel tool into said incision from the posterior of the patient (paragraph [0086], ref. 90, Fig. 16A-C); 
c. creating a void in said sacroiliac joint (paragraphs [0086-92], Figs. 20A-C); 
d. inserting a fusion implant using an inserter into said void on a path that is substantially parallel to articular surfaces of the sacroiliac joint (paragraph [0096] discloses inserting an implant ref. 40 into said void via an inserter tool ref. 130 and Figs. 24A - 25A show the steps of inserting the implant into the joint through a posterior approach wherein the implant is implanted between the articular surfaces in which sides of the implant are parallel said surfaces);
f. driving said fusion implant into said void such that said fusion implant engages with said bone tissue (Fig. 25A).

Petersen is silent regarding “said working channel including at least one tang protruding from a distal end of the working channel”. 
Petersen is silent regarding “an insertion control mechanism for controlling the advancement of surgical tools into said working channel”. 
Peterson discloses a fusion implant (ref. 40) and further discloses that the implant may be of a variety of configurations (e.g. rectangular, cylindrical, triangular or any suitable configuration) (paragraph [0101]) and may be made from a variety of materials (e.g. bone, metals or alloys) (paragraph [0102]).  Petersen is silent regarding “wherein said fusion implant includes a central body comprising a groove beginning at the proximal end of the body and continuing along each of the two opposite sides for at least part of the length, the distance between the two sides defining a width of the body ii. two opposing articular engagement faces, each of said faces having a plurality of protrusions for engagement with bone tissue in articular surfaces of each of said sacroiliac joint to prevent pullout of said fusion implant from said sacroiliac joint, and iii. a tapered distal end configured to be inserted between an ilium and a sacrum of said sacroiliac joint; and e. advancing the inserter tool until said insertion control protrusion to a pre- determined point in the hollow barrel and placing said fusion implant into said sacroiliac joint;”. 

Michelson teaches a surgical channel tool (Fig. 5) for use with spinal surgical procedures (Abstract), wherein a working channel (interior) of the tool comprises at a plurality of distal tangs extending from said working channel (Fig. 5, ref. 142) for the purpose of penetrating and holding onto the bone at the surgical site (Col. 19, lines 51 - 67]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the distal end of the surgical channel tool to include the plurality of tangs, as taught by Michelson, for the purpose of allowing the surgical tool to gain better purchasing power over bone tissue at the surgical site. It is noted that the tangs of Michelson surround the entire perimeter and of the distal end of the working channel and whose longitudinal axis is substantially parallel to the a longitudinal axis of the surfaces of the bone joint, thus they will also be substantially parallel with the articular surfaces of the sacroiliac joint of Petersen. 

Lins teach a spinal surgical method (Abstract) comprising a working channel including an insertion control mechanism for controlling the advancement of surgical tools into said working channel (paragraph [0038] discloses protrusions ref. 46 on a surgical tool configured to engage an insertion control slot).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the working channel and related surgical tools of Petersen to include the insertion control mechanism and to modify the surgical tools associated with the working channel to include the protrusions, as taught by Lins, for the purpose of controlling and guiding a depth of penetration of the surgical tools relative to the working channel (paragraph [0038]). It is noted that Petersen as modified by Lins discloses the step of advancing an inserter tool such that the insertion control protrusion would engage the insertion control mechanism in the hollow barrel/working channel when placing the fusion implant into the joint. 

Garcia teaches a spinal fusion implant configured to engage the bones of the spine (Abstract, paragraph [0012]), wherein the fusion implant (Fig. 1, ref. 40) comprises a groove beginning at the proximal end of the body and continuing along each of the two opposite sides for at least part of the length, the distance between the two sides defining a width of the body (Fig. 1, ref. 46) ii. two opposing articular engagement faces, each of said faces having a plurality of protrusions for engagement with bone tissue in articular surfaces of each of said joint to prevent pullout of said fusion implant from said joint (Fig. 1, ref. 48), and iii. a tapered distal end configured to be inserted between an ilium and a sacrum of said sacroiliac joint (Figs. 1 - 2, ref. 70).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the spinal fusion implant of Petersen for the spinal fusion implant of Garcia and to modify the distal end of the inserter of Petersen for the distal end of the inserter of Garcia such that the inserter and implant may engage one another and for the beneficial purpose of resistance to unwanted movement once placed. It is noted that Petersen in view Garcia does not alter the method of Petersen, which discloses that the fusion implant is placed between the articular surfaces of the sacroiliac joint (Fig. 25A) and the plurality of protrusions (as taught by Garcia) are configured to engaged the articular surfaces of the spinal joint and thus the articular surfaces of the sacrum and ilium. 

Regarding claim 89, Petersen in view of Lins and in view of Michelson and in view of Garcia discloses the method of claim 88, wherein said fusion implant comprises at least one passage through said two opposing articular engagement faces for holding a fusion-promoting material (Garcia, Fig. 6, ref. 60 and Fig. 7, ref. 60).  

Regarding claim 90, Petersen in view of Lins and in view of Michelson and in view of Garcia discloses the method of claim of claim 89, wherein said at least one passage allows for the growth of bone tissue through said at least one passage (Garcin, paragraph [0069]).  

Regarding claim 91, Petersen in view of Lins and in view of Michelson and in view of Garcia discloses the method of claim 88, wherein no further fusion implants are introduced into said sacroiliac joint and said fusion implant is sufficient to fuse the sacroiliac joint (Petersen, Fig. 25A shows a single implant ref. 40).  

Regarding claim 92, Petersen in view of Lins and in view of Michelson and in view of Garcia discloses the method of claim 88, wherein said fusion implant is operable to hold said sacrum to said ilium in fixed relative positions in the sacroiliac joint (Petersen discloses the method of fusion the SI joint, thus holding the sacrum and ilium in a fixed relative position).  

Regarding claim 93 (as best understood), Petersen in view of Lins and in view of Michelson and in view of Garcia discloses the method of claim 88, wherein driving said fusion implant comprises: 
a. attaching said fusion implant to an inserter having a slot-engagement protrusion (Peresen as modified by Lins discloses that the inserter will have a protrusion, Lins paragraph [0038]); and 
b. inserting said inserter into a hollow barrel of said working channel with said slot-engagement protrusion aligned with a guidance slot within said hollow barrel, wherein engagement of said slot-engagement protrusion with said guidance slot maintains said inserter and said fusion implant in proper orientation for insertion of the fusion implant into said sacroiliac joint (Lins, paragraph [0038]).


Claims 94 - 97 and 99 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Petersen (US 2010/0268228 A1) in view of Michelson (US 6,436,098 B1) and in view of Garcia et al. (US 2003/0135275 A1).

Regarding claim 94, Petersen discloses a method for repairing a sacroiliac joint of a patient (Abstract), comprising: 
a. creating a first incision in the patient's skin proximal to the patient's sacroiliac joint (paragraph [0083], ref. 940, Fig. 13A); 
b. inserting a working channel into said first incision and spreading said sacroiliac joint with an inserted end of said first working channel (paragraph [0086], refs. 70, 90, Fig. 16A-C,); 
c. creating a void in said sacroiliac joint (paragraph [0086]); and 
d. inserting a fusion implant into said void (paragraph [0096] discloses inserting an implant ref. 40 into said void via an inserter tool ref. 130, Figs. 24A - 25A), said fusion implant having: 
i. a tapered distal end configured to be inserted between an ilium and a sacrum of said sacroiliac joint (paragraph [0007]), and 
ii. a central body comprising  
1. first two opposite lateral sides (Fig. 22D), and 

Petersen is silent that the working channel has at least one tang on a distal end. 

Petersen is silent that each opposite side comprising a groove beginning at the proximal end of the body and continuing along each of the two opposite sides for at least part of the length, the distance between the two sides defining a width of the body and e. a second two opposite sides located between the first two opposite sides, each of said two opposite sides having a plurality of protrusions for engagement with bone tissue in an articular surface of at least one of the sacrum and the ilium of said sacroiliac joint to prevent pullout of said fusion implant.

Michelson teaches a surgical channel tool (Fig. 5) for use with spinal surgical procedures (Abstract), wherein a working channel (interior) of the tool comprises at a plurality of distal tangs extending from said working channel (Fig. 5, ref. 142) for the purpose of penetrating and holding onto the bone at the surgical site (Col. 19, lines 51 - 67]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the distal end of the surgical channel tool to include the plurality of tangs, as taught by Michelson, for the purpose of allowing the surgical tool to gain better purchasing power over bone tissue at the surgical site. It is noted that the tangs of Michelson surround the entire perimeter and of the distal end of the working channel and whose longitudinal axis is substantially parallel to the a longitudinal axis of the surfaces of the bone joint, thus they will also be substantially parallel with the articular surfaces of the sacrioiliac joint of Petersen. 

Garcia teaches a spinal fusion implant configured to engage the bones of the spine (Abstract, paragraph [0012]), wherein the fusion implant (Fig. 1, ref. 40) comprises a groove beginning at the proximal end of the body and continuing along each of the two opposite sides for at least part of the length, the distance between the two sides defining a width of the body (Fig. 1, ref. 46) ii. two opposing sides having a plurality of protrusions for engagement with bone tissue in articular surfaces of each of said joint to prevent pullout of said fusion implant from said joint (Fig. 1, ref. 48), and iii. a tapered distal end configured to be inserted between an ilium and a sacrum of said sacroiliac joint (Figs. 1 - 2, ref. 70).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the spinal fusion implant of Petersen for the spinal fusion implant of Garcia and to modify the distal end of the inserter of Petersen for the distal end of the inserter of Garcia such that the inserter and implant may engage one another and for the beneficial purpose of resistance to unwanted movement once placed. It is noted that Petersen in view Garcia does not alter the method of Petersen, which discloses that the fusion implant is placed between the articular surfaces of the sacroiliac joint (Fig. 25A) and the plurality of protrusions (as taught by Garcia) are configured to engaged the articular surfaces of the spinal joint and thus the articular surfaces of the sacrum and ilium. 

Regarding claim 95, Petersen in view of Michelson and in view of Garcia discloses the method of claim 94, wherein said fusion implant comprises at least one passage through said two opposing articular engagement faces for holding a fusion-promoting material (Garcia, Fig. 6, ref. 60, paragraph [0069]).  

Regarding claim 96 (as best understood), Petersen in view of Michelson and in view of Garcia discloses the method of claim 94 (95), wherein said at least one passage allows for the growth of bone tissue through said at least one passage (Garcia, paragraph [0069]).  

Regarding claim 97, Petersen in view of Michelson and in view of Garcia discloses the method of claim 94, wherein no further fusion implants are introduced into said sacroiliac joint and said fusion implant is sufficient to fuse the sacroiliac joint (Petersen, Fig. 25A shows a single implant ref. 40).  

Regarding claim 99, Petersen in view of Michelson and in view of Garcia discloses the method of claim 96, wherein said fusion implant is an allograft (Garcia, paragraph [0019-21]).


Claim 98 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Petersen (US 2010/0268228 A1) in view of Michelson (US 6,436,098 B1) and in view of Lins (US 2015/00088200 A1) and in view of Garcia et al. (US 2003/0135275 A1).

Regarding claim 98, Petersen in view of Michelson and in view of Garcia discloses the method of claim 94, except wherein driving said fusion implant comprises:
 a. attaching said fusion implant to an inserter having a slot-engagement protrusion; and 
b. inserting said inserter into a hollow barrel of said working channel with said slot-engagement protrusion aligned with a guidance slot within said hollow barrel, wherein engagement of said slot-engagement protrusion with said guidance slot maintains said inserter and said fusion implant in proper orientation for insertion of the fusion implant into said sacroiliac joint.  

Lins teach a spinal surgical method (Abstract) comprising a working channel including a guidance slot for controlling the advancement of surgical tools into said working channel wherein the surgical tools comprise a slot-engagement protrusion (paragraph [0038] discloses protrusions ref. 46 on a surgical tool configured to engage an insertion control slot).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the working channel and related surgical tools of Petersen to include the guidance slot and to modify the surgical tools associated with the working channel to include the slot-engagement protrusions, as taught by Lins, for the purpose of controlling and guiding a depth of penetration of the surgical tools relative to the working channel (paragraph [0038]). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 49, 51, 59, 60, 67, 68 and 86-99 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TESSA M MATTHEWS/Examiner, Art Unit 3773